FILED
                             NOT FOR PUBLICATION                            MAR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


XAVIER MABALE,                                   No. 13-71323

               Petitioner,                       Agency No. A095-743-512

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Xavier Mabale, a native and citizen of Kenya, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Mabale’s challenge to the BIA’s

determination that the evidence he submitted with his motion to reopen did not

alter its previous decision to deny his application for a waiver of inadmissibility

under 8 U.S.C. § 1182(h) as a matter of discretion. See Mejia v. Gonzales, 499
F.3d 991, 999 (9th Cir. 2007) (we lack jurisdiction to review the discretionary

denial of a waiver under 8 U.S.C. § 1182(h)); Fernandez v. Gonzales, 439 F.3d
592, 602 (9th Cir. 2006) (under 8 U.S.C. § 1252(a)(2)(B)(i), we lack jurisdiction

over motions to reopen regarding cases in which the agency has already “made a

prior discretionary determination concerning the relief sought”). Mabale has not

raised a colorable legal or constitutional claim that would restore our jurisdiction.

See 8 U.S.C. § 1252(a)(2)(D).

      The motion of Mabale’s retained counsel, Ahmed M. Abdallah, to withdraw

as counsel of record is granted. The Clerk shall enter on the docket petitioner,

1540 E. Cornfield Ln., Unit 41, Anaheim, CA 92305, as appearing pro se. The

Clerk shall serve this memorandum disposition on former counsel and on petitioner

individually.

      PETITION FOR REVIEW DISMISSED.




                                           2                                    13-71323